Exhibit 10.1

Amendment #1 to the Launch Services Agreement

by and between ORBCOMM Inc. and SpaceX Exploration Technologies Corp.

This Amendment #1 (the “Amendment”) to the December 21, 2012 Launch Services
Agreement and its accompanying Exhibits (the “Agreement”) by and between ORBCOMM
Inc. (“Customer”) and SpaceX Technologies Corp. (“SpaceX”) (collectively, the
“Parties”), is entered into as of April 13, 2015 (the “Amendment Effective
Date”). Capitalized terms used but not defined in this Amendment have the
meaning given to them in the Agreement and its Exhibits.

WHEREAS the Parties desire to change the schedule and other terms and conditions
applicable to the Second Launch Period.

NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements contained in this Amendment, the Parties agree to waive any rights or
claims for payments each may have for delays by the other Party that have
occurred prior to the Amendment Effective Date, whether applicable to the first
Launch Service or the second Launch Service, and agree to amend the Agreement as
follows:

 

  1. The third “WHEREAS” Clause is deleted in its entirety, and replaced with
the following clause:

“WHEREAS, SpaceX desires, and Customer agrees, that SpaceX shall provide Launch
Services for eighteen Satellites with its Falcon 9 V1.1 launch vehicle,
[***…***].

 

  2. In Section 4.2 (Milestone Payments), the Milestone Payment for Milestone
Launch 2-B is deleted in its entirety and replaced with the following:

[***…***]

 

  3. The first sentence, first paragraph of Section 5.1 (Scheduling) is deleted
in its entirety and replaced with the following sentences:

“The date of the first Launch (“First Launch Date”) shall occur within a
[***…***] period between June 15, 2013 and [***…***] (“First Launch Period”),
and the date of the second Launch (“Second Launch Date”) shall occur within a
[***…***] period beginning [***…***] and ending [***…***] (“Second Launch
Period”). [***…***].

 

  4.

The second sentence of the second paragraph of Section 5.1 (Scheduling) is
deleted in its entirety and replaced with the following language and table: “The
Parties shall determine per the following table: (i) [***…***] period within the

 

1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  Second Launch Period (“Second Launch Slot”) during which the Second Launch
Date will occur; (ii) [***…***] period within the Second Launch Slot (“Second
Launch Interval”) during which the Second Launch Date will occur; and (iii) the
Second Launch Date, in each case no later than the date of determination per the
following table.

 

Manifest Planning Event:

   Date of Determination:

Second Launch Slot

   [***…***]

Second Launch Interval

   [***…***]

Second Launch Date

   [***…***]

 

  5. Section 9.2 (Customer Delays) is deleted in its entirety and replaced with
the following paragraph with respect to the second Launch Service:

“If Customer requires or requests a delay that is not an Excusable Delay beyond
the last day of the Second Launch Period, Customer agrees to pay SpaceX delay
fees based on the following schedule: [***…***]. Nothing in this Section 9.2
shall be construed as permitting delayed payment of any amounts owed by Customer
hereunder. [***…***] SpaceX shall not be responsible for Payload or Customer
equipment storage costs in the event of a delayed Launch, whether or not such
delay is an Excusable Delay. Any fractional thirty (30) day period shall be
calculated on a pro rata basis For the avoidance of doubt, [***…***].”

 

  6. Section 9.3 (SpaceX Delays) is deleted in its entirety and replaced with
the following with respect to the second Launch Service: “If SpaceX requires or
requests any delay that is not an Excusable Delay beyond the last day of the
Second Launch Period, SpaceX agrees to pay Customer delay fees based on the
following schedule: [***…***]. Any fractional thirty (30) day period shall be
calculated on a pro rata basis.”

 

  7. The following language is added to the end of Section 2.2.6.5.5 of the
Exhibit B Statement of Work:

[***…***]

All other terms of the Agreement remain unchanged and in full force and effect.
The duly authorized representatives named below have executed this letter, which
supersedes all prior relevant communications related to the subject matter of
this Amendment.

 

2

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

SPACE EXPLORATION TECHNOLOGIES CORP. BY:   /s/ Lee W. Rosen (Signature) Name:  
Lee W. Rosen Title:   VP, Mission & Launch Ops Date:   9 Apr 15 ORBCOMM INC. BY:
  /s/ John J. Stolte (Signature) Name:   John J. Stolte Title:   EVP – Tech &
Ops Date:   April 13, 2015

 

3

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.